Title: To James Madison from Joseph Jones, 22 July 1782
From: Jones, Joseph
To: Madison, James



D. Sir.
Spring Hill 22nd. July 1782

The reason why Williamsburg and its neighbourhood was mentioned as the place supposed to be alluded to by the correspondent of a certain Gentleman, proceeded from my mentioning to Mr. H——d——y, what had been communicated and his observing that he supposed it proceeded from a report that had been circulated of a pet. set on foot in Wmsburg. praying the legislature to accept any reasonable terms that shod. be offered, but which had been suppressed upon Ct Ro——h——b——u’s sending one of his Aids to remonstrate to the partys on the imprudence of the measure which suspended all further proceedings in the matter. this Mr. H. mentd. as a report he had heard but doubted its truth. I asked some other Gent. if they had heard any thing of it and wished to know if there was any foundation for the report supposing what had been communicated must have proceeded from this report. I was the more desirous to learn the truth that if it was a misrepresentation the character of the people there might not bear the aspersion but my inquiries served only to convince me the report respecting the pet. in Williamsburg was groundless and as I imagine the people there suspected the intelligence communicated might proceed from the above misrepresentation and thinking themselves in some measure injured by the Report, they took up the matter in the manner the paper I inclosed to you exhibits. they supposed your communication to me was local as I mentd. the matter as from you, but in general terms in the manner you s[t]ated and it was the previous report only that fixed it on Williamsburg, and which the Governors certificate in consequence of application to him clears up. I sent you the paper that you might be satisfied the report as to Wmsburg. and its neighbourhood was groundless, and my inquiries lead me to suspect no other part of the Country as manifesting a disposition to precipitate matters.
We have some agreeable reports from our quarter since the last post. Your Letter wch. I expect by the post today will I hope confirm them. The evacuation of Chs. Town, a successfull attack of the Dutch upon a British Convoy in the Baltic & the accession of the 7th State of the U. provinces to the Treaty with the States of America. The first and last are probable and have been expected; and I am not disposed to discredit the other, especially when I reflect on the bravery of the Dutch in the few conflicts they have had with the British since the commencement of hostilities.
The last week I requested you not to engage a House or lodging positively. It is yet uncertain whether Mrs. Jones will accompany me. The approaching sickly season may determine her to undertake the Journey though opposed by almost every other circumstance. she is at present indispos[ed by] a very common disorder prevalint at this [t]ime, sore or inflamed Eyes. Joe has gone through it, probably it will be my turn next. By the next weeks post my determination shall be conveyed to you; as to a House or lodgings, if the latter and Mrs. Jones shod. not be with me, I presume I can be accommodated at Mrs. House’s. Have you heard any thing of Cyrus shod. he be apprehended let him be confined in prison untill I come up unless an opportunity presents itself of shiping him for the Wt. Indies where if I recover him I mean he shall be transported & sold. Be pleased to inform Baker potts & Co. of the remitance for them by the last post. I burthen you with trouble but cant help it.
Yr. &c
J. Jones
